[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                              AUGUST 7, 2008
                               No. 07-15306
                                                             THOMAS K. KAHN
                           Non-Argument Calendar
                                                                 CLERK
                         ________________________

                      D. C. Docket No. 07-00013-CR-WS

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                    versus

DAVID ANTHONY MORRISON, JR.,

                                                      Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                                (August 7, 2008)

Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:

     William Hughes, counsel for David Morrison in this direct criminal appeal,
has moved to withdraw from further representation of the appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Morrison’s conviction and sentence are

AFFIRMED.




                                          2